DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on January 27, 2021, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 27, 2021, and February 26, 2021, have been entered, and the claims filed on February 26, 2021 are examined on their merits herein. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “entrance ramp” in claim 235.
Claim Objections
Claim 212 is objected to because of the following informalities:  “the a first portion of the floor” should read “a first portion of the floor” or the like.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” coupled with functional language without reciting sufficient structure to perform the recited function, and so are being interpreted under 35 U.S.C. 112(f).  Such claim limitation(s) is/are: “a means for housing livestock, and/or a means for storing commodity” in claim 237.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 237 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 237 recites “wherein the floor is configured to accommodate…a means for storing commodity” which, in the context of the claim, is not disclosed by Applicant’s specification as originally filed. With regard to the recitation in question, the “floor” comprises a non-zero gradient, as shown in, e.g., Figure 3A with reference to floor 14c. However, all disclosure of commodity storage refers to structures such as the commodity basement 94d comprising commodity cells 102d, shown in, e.g., Figures 4A-4D, which are located in a basement level that does not have a gradient (see, e.g., paras. [0057], [0067], [0079], [0089-0090]). In such disclosure, the commodity basement is consistently referred to as being positioned beneath the floor so that a vehicle can dispose commodity in the commodity basement from the floor. Since the application as originally filed did not describe an embodiment where a floor having a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 120, 124, 199, 201-213, 217-219, 221, 225, 228-229, and 235-236 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 120 recites “wherein the substantially flat roof is sloped toward the first side and/or toward the second side” which is indefinite, because it is unclear how the roof can simultaneously be flat and sloped to both the first and second sides. A configuration where the roof is sloped toward both the first and second sides, as in a gabled roof, is inherently not flat. Claim 199 is likewise rejected, and dependent claims 124, 201-213, 217-219, 221, 225, 228-229, and 235-236 fail to cure the deficiency.
Claim 212 recites “the a [sic] first portion of the floor at the back side of the livestock structure has a higher elevation than a second portion of the floor at the front side of the livestock structure” which is indefinite, because it appears to conflate the front and back sides of the structure with the first and second sides of the structure recited in claim 199. Claim 199 requires that the roof is sloped toward the first side and/or the second side (see 112(b) rejection of claim 199 above), and the roof is 
Claim 236 recites “wherein…the first sidewall is greater than or equal to 600 feet” which is indefinite, because it is unclear which characteristic or parameter of the first sidewall is being referred to. For examination purposes, Examiner is interpreting the recitation to read “wherein…a length of the first sidewall is greater than or equal to 600 feet” in order to promote compact prosecution.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.

d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 120, 124, 199, 201-203, 211-213, 217, 221, 225, 228, 229, 235, and 236 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A).
Regarding claim 120, Magee discloses an agricultural structure (entranceway 10; fig. 1) defining an enclosure configured to house livestock and/or agricultural commodity (the intent to use the structure as an agricultural structure for housing livestock or agricultural commodity as recited in the preamble is not limiting because the body of the claim “fully and intrinsically sets forth all of the limitations of the claimed invention”, see MPEP §2111.02(II)), the agricultural structure comprising: 
a floor (inclined pathway 24; fig. 1) comprising a non-zero slope (as shown in fig. 1); 
a substantially flat roof (top wall portion 20; fig. 1), wherein a majority of the substantially flat roof is substantially parallel to the floor (as shown in fig. 1); 
a first side (second opening 26; fig. 1) comprising a first sidewall (the side wall formed by second opening 26, best shown in figs. 1d and 1e) configured to support a portion of the substantially flat roof (as shown in fig. 1), the first sidewall extending between a first and second end of the structure (sidewall of second opening 26 extends between the opposing 
a second side (first opening 14; fig. 1) comprising a second sidewall (exterior wall 22; fig. 1) configured to support a portion of the substantially flat roof (as shown in fig. 1), the second sidewall extending between a first and second end of the structure (exterior wall 22 extends between the opposing first and second ends formed by side wall portions 18, as shown in fig. 1e); 
wherein the floor (inclined pathway 24) is configured to accommodate livestock and/or agricultural commodity (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of moving livestock or vehicles carrying commodity, as shown in fig. 1); and
wherein the substantially flat roof (top wall portion 20) is sloped toward the first side and/or toward the second side to cause precipitation to drain from the substantially flat roof (as shown in fig. 1).
Magee does not appear to specifically disclose the non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end.
However, Correa is in the field of animal grow out facilities (abstract) and teaches the floor of a structure (floor assembly 316; fig. 13) comprising a non-zero slope that is 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee such that the floor of the structure comprises a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal as taught by Correa in order to ensure that the floor can be easily cleaned and drained while still providing a relatively flat living space for animals (see Correa, paras. [0135-0136]).
Furthermore, Wenger is in the field of animal buildings (abstract) and teaches one or more supporting structures (columns 69; fig. 2) configured to support the roof (roof 30; fig. 1), the one or more supporting structures (columns 69) being disposed along the floor between: the first sidewall and the second sidewall (easterly side 62, westerly side 63; fig. 1); and the first end and the second end (north wall 61, south side 65; as best shown in fig. 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end as taught by Wenger in order to properly provide support to the roof of the structure (see Wenger, col. 3, lines 15-25).



Regarding claim 199, Magee discloses a livestock structure (entranceway 10; fig. 1; the intent to use the structure for livestock does not structurally distinguish the structure from the prior art, see MPEP §2111.02) comprising: 
a floor (inclined pathway 24; fig. 1) comprising a non-zero slope (as shown in fig. 1), wherein the floor is configured to support livestock (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of moving livestock, as shown in fig. 1); 
a roof (top wall portion 20; fig. 1), wherein a majority of the roof is substantially parallel to the floor (as shown in fig. 1); 
a first side (second opening 26; fig. 1) comprising a first sidewall (the side wall formed by second opening 26, best shown in figs. 1d and 1e) configured to support a portion of the substantially flat roof (as shown in fig. 1), the first sidewall extending between a first and second end of the structure (sidewall of second opening 26 extends between the opposing first and second ends formed by side wall portions 18, as shown in fig. 1e); and 
a second side (first opening 14; fig. 1) comprising a second sidewall (exterior wall 22; fig. 1) configured to support a portion of the substantially 
wherein the floor (inclined pathway 24) is configured to accommodate livestock (inclined pathway 24 is configured to provide a ramp for vehicles, such that it is inherently capable of accommodating the size and weight of livestock, as shown in fig. 1); and
an air ventilation system (blowers 44, venting unit 18; figs. 1 and 1b);
wherein the roof (top wall portion 20) is sloped toward the first side and/or toward the second side to cause precipitation to drain from the substantially flat roof (as shown in fig. 1).
Magee does not appear to specifically disclose the non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; one or more supporting structures configured to support the roof; wherein an area of the floor is at least 10,000 square feet; and wherein the one or more supporting structures are disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end.
However, Correa teaches the floor of a structure (floor assembly 316; fig. 13) comprising a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal (para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13); wherein an area of the floor is at least 10,000 square feet (para. [0006], regarding the magnitude of the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee such that the floor of the structure comprises a non-zero slope that is less than or equal to 2.5 degrees relative to horizontal; wherein an area of the floor is at least 10,000 square feet as taught by Correa in order to ensure that the floor can be easily cleaned and drained while still providing a relatively flat living space for a large number of animals (see Correa, paras. [0135-0136]).
Furthermore, Wenger teaches one or more supporting structures (columns 69; fig. 2) configured to support the roof (roof 30; fig. 1), wherein the one or more supporting structures (columns 69) are disposed along the floor between: the first sidewall and the second sidewall (easterly side 62, westerly side 63; fig. 1); and the first end and the second end (north wall 61, south side 65; as best shown in fig. 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more supporting structures configured to support the roof, the one or more supporting structures being disposed along the floor between: the first sidewall and the second sidewall; and the first end and the second end as taught by Wenger in order to properly provide support to the roof of the structure (see Wenger, col. 3, lines 15-25).

Regarding claim 201, Magee as modified discloses the invention in claim 199, and further discloses wherein the air ventilation system (blowers 44, venting unit 48) 

Regarding claim 202, Magee as modified discloses the invention in claim 201, and further discloses wherein the roof (top wall portion 20) comprises an opening (the opening provided by venting unit 48) configured such that air can enter or exit the structure through the roof and be removed moved from the structure by the plurality of fans (para. [0042], regarding there may be provided at least one venting unit 48 to remove fumes from inside the cavity 34 and/or to draw in fresh air thereto; note that the fan of the venting unit 48 and the blowers work in tandem to circulate air and remove fumes from the cavity 34; fig. 1b).

Regarding claim 203, Magee as modified discloses the invention in claim 202, and further discloses wherein the air ventilation system includes a protective covering coupled to the roof (the protective cover provided by the venting unit 48) and configured to discourage fluid from entering the structure through the opening while permitting air to enter the structure through the opening (as shown in fig. 1b, venting unit 48 suctions air vertically through the top wall portion 20 but discharges air horizontally via the built-in fan, thereby preventing fluid encroachment into the cavity 34).


Magee does not appear to specifically disclose wherein the front and back side define a plurality of openings.
However, Correa teaches wherein the front and back side (front wall 319, rear wall 318; fig. 11) define a plurality of openings (exhaust fans 402, intake flaps 404; fig. 11).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee such that the front and back side define a plurality of openings as taught by Correa in order to ensure that the structure has proper ventilation (see Correa, para. [0130]).

Regarding claim 212, Magee as modified discloses the invention in claim 211, and further discloses wherein: the a first portion of the floor at the back side of the livestock structure has a higher elevation than a second portion of the floor at the front side of the livestock structure (as shown in fig. 1; see the corresponding rejection under §112(b) hereinabove); and the first portion of the floor and the second portion of the floor are substantially level with a ground surface (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface).

Regarding claim 213, Magee as modified discloses the invention in claim 199, and further discloses wherein the floor is positioned on an inclined ground surface that 

Regarding claim 217, Magee as modified discloses the invention in claim 120, and further discloses wherein the floor is positioned on a ground comprising the non-zero slope (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface).

Regarding claim 221, Magee as modified discloses the invention in claim 120, and further discloses wherein the floor and a ground surface are sloped toward the first side and/or toward the second side (para. [0038], regarding the inclined pathway 24 may include a prepared or unprepared ground surface) such that a bottom of the front and back entrances of the agricultural structure are substantially level with the ground surface (as shown in fig. 1e).

Regarding claim 225, Magee as modified discloses the invention in claim 199, and further discloses wherein an entirety of the roof (top wall portion 20) is substantially parallel to the floor (as shown in fig. 1).

Regarding claims 228 and 229, Magee as modified discloses the inventions in claims 120 and 199, but does not appear to specifically disclose wherein a length of the first sidewall is greater than or equal to 360 feet, or is at least 356 feet.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the agricultural or livestock structure of Magee such that a length of the first sidewall is greater than or equal to 360 feet, or is at least 356 feet as taught by Correa in order to ensure that the structure is able to house a predetermined number of livestock during operation.

Regarding claim 235, Magee as modified discloses the invention in claim 120, and further discloses wherein: the floor, the flat roof, the first sidewall, and the second sidewall cooperate to define the enclosure (as shown in fig. 1e); the slope of the floor is between 0.5 and 2.5 degrees (from Correa, para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13).
Magee does not appear to specifically disclose the agricultural structure comprises an entrance ramp configured to allow access to the enclosure.
However, in an alternate embodiment, Magee taches an entrance ramp configured to allow access to the enclosure (see fig. 2 depicting how a lower ramp leads to the inclined pathway 24).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the agricultural or livestock structure of Magee to include 

Regarding claim 236, Magee as modified discloses the inventions in claim 199, and further discloses wherein the slope of the floor is between 0.5 and 2.5 degrees (from Correa, para. [0135], regarding the slope of each side of the floor 316 is preferably between about 1° to about 5°, and more preferably about 2°; fig. 13).
Magee does not appear to specifically disclose wherein a length of the first sidewall is greater than or equal to 600 feet. 
However, Correa teaches wherein a length of the first sidewall is greater than or equal to 600 feet (para. [0006], regarding the magnitude of the industry is evident from the fact that a typical chicken house (approximately 40 to 60 feet×500 to 600 feet) will house from about 20,000 to about 45,000 birds per flock).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the agricultural or livestock structure of Magee such that a length of the first sidewall is greater than or equal to 600 feet, as taught by Correa in order to ensure that the structure is able to house a predetermined number of livestock during operation. 

Claims 204-206, 218, and 219 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A), as applied to claims 120, 199, and 202 above, and further in view of Cline (US 3,059,616 A).

However, Cline is in the field of milking parlor structures (col. 1, lines 7-8) and teaches wherein the structure is configured to accommodate at least one milking parlor (col. 2, lines 14-15, regarding a milking parlor).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee such that the structure is configured to accommodate at least one milking parlor as taught by Cline because milking parlors are a well-known and conventional use for structures, and the inclined structure of Magee is desirable as a milking structure by nature of its efficient draining geometry.

Regarding claim 205, Magee as modified discloses the invention in claim 202, but does not appear to specifically disclose the invention further comprising a first milking parlor disposed within the structure and positioned such that at least a portion of the first milking parlor 29455309.1-3-is beneath at least a portion of the opening to permit air entering the structure through the opening to engage one or more livestock in the first milking parlor.
However, Cline teaches a first milking parlor disposed within the structure (col. 2, lines 14-15, regarding a milking parlor; as shown in fig. 1) and positioned such that at least a portion of the first milking parlor (as shown in fig. 1) 29455309.1-3-is beneath at least a portion of the opening (the opening of the venting unit 48 of Magee) to permit air entering the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a first milking parlor disposed within the structure as taught by Cline, whereby the first milking parlor is positioned such that at least a portion of the first milking parlor 29455309.1-3-is beneath at least a portion of the opening to permit air entering the structure through the opening to engage one or more livestock in the first milking parlor, because milking parlors are a well-known and conventional use for structures, and livestock need effective ventilation in order to remain healthy.

Regarding claim 206, Magee as modified discloses the invention in claim 199, but does not appear to specifically disclose the invention further comprising a first milking parlor disposed within the structure.
However, Cline teaches a first milking parlor disposed within the structure (col. 2, lines 14-15, regarding a milking parlor).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a first milking parlor disposed within the structure as taught by Cline because milking parlors are a well-known and conventional use for structures, and the inclined structure of Magee is desirable as a milking structure by nature of its efficient draining geometry.

Regarding claim 218, Magee as modified discloses the invention in claim 120, but does not appear to specifically disclose the invention further comprising a plurality of housing pens beneath the substantially flat roof, each of which is configured to accommodate one or more head of livestock.
However, Cline teaches a plurality of housing pens (zigzag rails 20, 21; fig. 1) beneath the substantially flat roof (as shown in fig. 1), each of which is configured to accommodate one or more head of livestock (as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include a plurality of housing pens beneath the substantially flat roof, each of which is configured to accommodate one or more head of livestock as taught by Cline because livestock housing pens are a well-known and conventional use for structures, and the inclined structure of Magee is desirable as a livestock housing pen by nature of its efficient draining geometry.

Regarding claim 219, Magee as modified discloses the invention in claim 120, but does not appear to specifically disclose the invention further comprising one or more milking stations beneath the substantially flat roof.
However, Cline teaches one or more milking stations beneath the substantially flat roof (the milking parlor section atop the left section 14, as shown in fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the structure of Magee to include one or more milking stations beneath the substantially flat roof as taught by Cline because milking stations .

Claims 207-209 are rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1), Wenger (US 3,556,055 A), and Cline (US 3,059,616 A) as applied to claim 206 above, and further in view of Guo (US 6,779,484 B2).
Regarding claim 207, Magee as modified discloses the invention in claim 206, but does not appear to specifically disclose the invention comprising a basement positioned beneath the floor of the structure and configured to be accessible by at least one vehicle such that milk from livestock in the first milking parlor can pass to the at least one vehicle if livestock are milked in the first milking parlor.
However, Guo is in the field of milking systems (abstract) and teaches a basement (operator’s pit 14; 1) positioned beneath the floor of the structure (as shown in figs. 1 and 2) and configured to be accessible by at least one vehicle (wheeled platform 28; as shown in fig. 2) such that milk from livestock in the first milking parlor can pass to the at least one vehicle (wheeled platform 28) if livestock are milked in the first milking parlor (col. 5, lines 37-39, regarding the wheeled platform 28 allows an operator riding on the platform 28 to directly service the animals in both rows without leaving the platform; fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a basement 

Regarding claim 208, Magee as modified discloses the invention in claim 207, and further discloses wherein the basement (from Guo, operator’s pit 14) is configured to accommodate at least a portion of at least one vehicle (as shown in fig. 2 of Guo).

Regarding claim 209, Magee as modified discloses the invention in claim 207, and further discloses the invention comprising a second milking parlor (from Cline, the milking parlor sections atop the left and right sections 14, 15, as shown in fig. 2 of Cline) disposed within the structure (as shown in fig. 2 of Cline), wherein the basement (from Guo, operator’s pit 14) is positioned beneath the floor of the structure (as shown in fig. 2 of Guo) and configured to be accessible by at least one vehicle (as modified by the operator’s pit 14 and wheeled platform 28 of Guo, per the rejection of claim 207 above) such that milk from livestock in the first milking parlor and the second milking parlor can pass to the at least one vehicle if livestock are milked in the first milking parlor and the second milking parlor (from Guo, col. 5, lines 37-39, regarding the wheeled platform 28 allows an operator riding on the platform 28 to directly service the animals in both rows without leaving the platform; fig. 2).

Claim 210 is rejected under 35 U.S.C. 103 as being unpatentable over Magee (US 2010/0186319 A1) in view of Correa (US 2012/0055414 A1) and Wenger (US 3,556,055 A) as applied to claim 199 above, and further in view of Guo (US 6,779,484 B2).
Regarding claim 210, Magee discloses the invention in claim 199, but does not appear to specifically disclose a commodity basement positioned beneath the floor of the structure, wherein the structure is configured to accommodate at least a portion of at least one vehicle such that, if at least a portion of a vehicle passes into the structure, the vehicle can dispose commodity in the commodity basement from the floor of the structure.
However, Guo teaches a commodity basement (operator’s pit 14) positioned beneath the floor of the structure (as shown in figs. 1 and 2), wherein the structure is configured to accommodate at least a portion of at least one vehicle (wheeled platform 28; fig. 2) such that, if at least a portion of a vehicle passes into the structure (as shown in fig. 2), the vehicle (wheeled platform 28) can dispose commodity in the commodity basement from the floor of the structure (col. 5, lines 37-39, regarding the wheeled platform 28 allows an operator riding on the platform 28 to directly service the animals in both rows without leaving the platform; fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the livestock structure of Magee to include a commodity basement positioned beneath the floor of the structure, wherein the structure is configured to accommodate at least a portion of at least one vehicle such, if at least a portion of the vehicles passes into the structure, the vehicle can dispose commodity in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647